Case 5:19-cv-00119-TAD-MLH Document 13 Filed 04/24/19 Page 1 of 1 PageID #: 108



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 CLINTON STRANGE                                       CIVIL ACTION NO. 5:19-CV-00119

 VS.                                                   JUDGE TERRY A. DOUGHTY

 FIVE STAR PROTECTION INC.,                            MAG. JUDGE MARK L. HORNSBY
 ET AL.

                                           JUDGMENT

        Considering the foregoing,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion to Dismiss

 Defendants Five Star Protection, Inc., and Reema Seth Without Prejudice [Doc. No. 11] is

 GRANTED. All claims and demands by Plaintiff Clinton Strange against Defendants Five Star

 Protection, Inc., and Reema Seth are DISMISSED WITHOUT PREJUDICE, reserving

 Plaintiff’s rights against Defendant Anju Bhatia.

        MONROE, LOUISIANA, this 24th day of April, 2019.




                                                     ______________________________________
                                                       TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
